UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1544



SALIOU DIALLO,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-695-403)


Submitted:   November 20, 2000         Decided:     December 28, 2000


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bokwe G. Mofor, Silver Spring, Maryland, for Petitioner. David W.
Ogden, Assistant Attorney General, Civil Division, Hugh Mullane,
Senior Litigation Counsel, Kurt B. Larson, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     On May 4, 2000, Saliou Diallo filed in this court a petition

for review from the Board of Immigration Appeals’ order of April 3,

2000, denying Diallo’s motion to reopen proceedings.         The petition

was filed thirty-one days after the date of the final order.

Diallo has filed a motion to extend time to file the petition for

review.

     This case is governed by the Illegal Immigration Reform and

Immigrant Responsibility Act of 1996 (IIRIRA), Pub. L. No. 104-208,

110 Stat. 3009.      Under the transitional rules of that statute,

which are applicable here, Diallo had thirty days from the Board’s

final   order   to   file   his   petition   for   review.   See   IIRIRA

§ 309(c)(4)(C); see also Hadera v. INS, 136 F.3d 1338, 1340-41

(D.C. Cir. 1998) (holding jurisdiction cannot be waived); Mayard v.

INS, 129 F.3d 438, 439 (8th Cir. 1997) (holding § 309(c)(4)(C)

applies in petition to review motion to reopen).

     Therefore, we deny Diallo’s motion to extend time to file the

petition for review, and dismiss the petition.          We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                               DISMISSED




                                     2